DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one foot head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A “foot head” was not previously referenced.
Claim 8 is rejected for depending from claim 7. 
Claim 11 recites the limitation "the back surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 are rejected for depending from claim 11. 
Claim 13 references “a fulcrum”. This is indefinite because it is unclear if this “a fulcrum” is the same fulcrum as referenced in claim 12, or different. If it is a different fulcrum, then the claims would require two fulcrums. 
For examination purposes, “a fulcrum” will be examined as “the fulcrum” so that it refers back to the previously referenced fulcrum. .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RICE et al. (US 2007/0158017).
With respect to claim 1, RICE et al. discloses a tape dispenser (Abstract) comprising a tape head, 3, pivotally mounted on the housing (Paragraph [0015]; Figures 1-4). 
With respect to claim 2, 
With respect to claim 9, RICE et al. discloses a tape gun (Figure 1) with a housing, 1, a cylinder, 2, that holds a roll of tape (Paragraph [0014]; Figures 1-4), and a tape head, 3,  featuring a cutting tool, 7, at a first end (Paragraphs [0015]-[0016]). The tape gun further comprises a fulcrum, 8,  operably connected to a body of the tape head and a stop, 15, located on an inner surface of the housing and located proximal to the tape head such that when the tape is pulled from the roll underneath (Figure 1) and past the tape head, the tape gun is rotated toward the tape head the tape pushes the first end of the tape head causing the tape head to rotated around the fulcrum and the second end of the tape head pushes the tape into the stop (Figures 1, 3 and 4; Paragraphs [0016]-[0019]). 

___________________________________________________________________
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VARLEY, III (US 4,881,675).
With respect to claim 14, VARLEY, III discloses a strip dispenser capable of creasing a tape, at 72 and 60, as the tape is cut by the device (Figure 3), the device comprising: at least one trough, 72, located on an inner surface of a housing, 34 (Figures 1-4) and a tape head, 50, (Column 3, lines 45-68) with at least one foot, 60, positioned to fit within said trough; and wherein when the tape head is moved, the foot inserts into the trough trapping the length of material passing between the trough and foot (Column 4, lines 15-60). 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
__________________________________________________________
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICE et al. (US 2007/0158017) in view of SAKAI (US 5,181,983).
With respect to claim 3, 
SAKAI discloses a stopper, 14 for restricting the movement to a predetermined rotational range (Column 5, lines 30-60; Figures 1-3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a stopper on the housing of RICE et al. to prevent rotation of the head in a second direction, as taught by SAKAI, so as to limit the rotational movement of the head to a predetermined ranged. 

_________________________________________________________________________
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICE et al. (US 2007/0158017) in view of SAKAI (US 5,181,983) as applied to claim 3 above, and further in view of VARLEY, III (US 4,881,675).
With respect to claim 4, modified RICE et al. does not explicitly disclose that one of the stops is a trough located on an inner surface of the housing and positioned to stop the rotation of the tape head in a first direction. 
VARLEY, III discloses that the stop, 72, is a trough located on the inner surface of the housing an stops the rotation of the tape head in the first direction (Column 3, lines 35-68; Column 4, lines 15-45). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the first stop as a trough, in modified RICE et al., as taught by VARLEY, III so that the tape can be pinched when cut and prevented from further pulling out. 
With respect to claim 5, modified RICE et al. discloses that the second stop, 14, stops the tape head from rotating in a second direction (SAKAI; Column 5, lines 30-60; Figures 1-3). Modified RICE et al. does not explicitly disclose that this stop is integral with the housing, the courts have generally held that the use of a one piece construction instead of a multipiece would 
With respect to claim 6, modified RICE et al. disclose that the tape head has a first and second end (RICE et al.; Figures 1-5). VARLEY, III discloses that the second end features a foot, 60, complementary to the trough (Figures 2 and 4). 
With respect to claims 7 and 8, VARLEY, III shows that the foot fits into the trough when the first end when the tape is being cut  (Figures 3). SAKAI shows that the end of the tap head is lifted from the ledge, 14, when the foot clamps the tape for cutting (Figures 2-4; Column 5, lines 45-68; Column 6, lines 1-25), and implicitly the foot is moved out of the trough when the tape head is against the ledge, 14. 

___________________________________________________________________
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICE et al. (US 2007/0158017) in view of HARRIS (US 5,363,997).
With respect to claim 10, RICE et al. discloses that the second end of the tape head features a foot, 5, (Figures 3 and 4). RICE et al. does not explicitly disclose a stop located on each of two opposing inner surfaces of the housing. HARRIS discloses two stops, 20 located on opposing inner surfaces of the housing(Figures 1 and 2) so that sufficient surface area to support the width of the tape is provided without buckling (Column 2, lines 65-68; Column 3, lines 1-20). It would have been obvious to one having ordinary skill in the art, prior to the effective 
________________________________________________________________________
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RICE et al. (US 2007/0158017) in view of HARRIS (US 5,363,997) as applied to claim 10 above, and further in view of VARLEY, III (US 4,881,675).
With respect to claim 11, modified RICE et al. does not explicitly disclose that each of the stops is a trough located on an inner surface of the housing. 
VARLEY, III discloses that the stop, 72, is a trough located on the inner surface of the housing an stops the rotation of the tape head in the first direction (Column 3, lines 35-68; Column 4, lines 15-45). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the stops as a trough, in modified RICE et al., as taught by VARLEY, III so that the tape can be pinched when cut and prevented from further pulling out. 
As seen in VARLEY, III, the back surface of the second end of the tape head is a ridge, 60, (Figures 2-4). 
With respect to claim 12, modified RICE et al. discloses that the tape head has a body that features a cavity on an inner surface thereof and the housing has an inner surface that features a protrusion, 8, that is sized, shaped and complementary to that cavity to be inserted into the cavity (RICE et al; Figures 1-4; Paragraph [0016]). 
With respect to claim 13, modified RICE et al. shows that the fulcrum is located on a side of the front part of the head, 6 (Figures 1-4)

_____________________________________________________________________
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VARLEY, III (US 4,881,675) in view of RICE et al. (US 2007/0158017).
With respect to claim 15, VARLEY, III does not explicitly disclose how the tape head is connected to the housing. RICE et al. discloses that the tape head has a body that features a cavity on an inner surface thereof and the housing has an inner surface that features a protrusion, 8, that is sized, shaped and complementary to that cavity to be inserted into the cavity (RICE et al; Figures 1-4; Paragraph [0016]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cavity and protrusion of RICE et al. in the device of VARLEY, III so that the tape head is capable of pivoting in two directions. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745